                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


GLENN W. GUILLORY, Jr. ,                        )
                                                )
                      Petitioner,               )
                                                )
V.                                              )
                                                )
JEFFREY T. EASTER, Sedgwick County              )
Kansas Sheriff, et al. ,                        )
                                                )
                      Respondents.              )   Civil Action No. 3:19-CV-434-C-BN


                                            ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that the above-styled and -numbered civil action

should be summarily dismissed. Petitioner has failed to file any objections and the time to do so

has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, this civil action is hereby D SMISSED WITH PREJUDICE.

       SO ORDERED this ;{§'         ~ay of March, 2019.
